DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 01/12/2022, wherein the applicant amended claim 1, 3, 5, 7 and 15; and cancelled claim 6.  Claims 1 – 5 and 7 - 15 are still pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.

Response to Arguments

Applicant’s arguments with respect to claims 1 - 5 and 7 - 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 3, 5 and 7 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (U.S PreGrant Publication No. 2011/0318044 A1, hereinafter ‘Matsumoto’) in view of Seto (U.S PreGrant Publication No. 2013/0031385 A1, hereinafter ‘Seto’).

With respect to claim 1, Matsumoto teaches a non-transitory machine readable medium (i.e., a computer-readable medium, ¶0156) storing instructions executable by a processor (e.g., executed by a computer of a system or apparatus, ¶0156) to: receive a usage report from a printer (e.g., receiving a result report from at least a printing apparatus, ¶0044, ¶0078, Fig. 9), calculate a power consumption for the printer based to the usage report (e.g., calculating a power consumption for the at least the printing apparatus 1102 upon receiving a processing result report 1103 under at least a respective power states, ¶0070 - ¶0074,  ¶0078 - ¶0079); and provide a report of historic power consumption (e.g., and also calculating an accumulated power consumption of the PRN 1102.  The processing result report 1103 includes the reports of print processing and non-print processing, as described with reference to FIGS. 9 and 10A to 10C, ¶0078 - ¶0079, Fig. 13, ¶0082 - ¶0084); but fail to teach that said power consumption is calculated based on a count of pages printed and time spent in each of the plurality of power states.
However, the limitations that were not taught in Matusmoto are well-known in the art as evidenced by Seto.  In particular, Seto teaches: receiving usage report from a printer, said report comprises a count of page printed and time spent in each of the power states (Seto teaches: receiving power consumption from each image forming apparatus (100, 101, 102, Fig. 1), said power consumption includes at least page count, time and each power state (e.g., operation type, standby, sleep, scan), Fig. 9A, ¶0036; after receiving said received power consumption, calculate (e.g., predicting or “to be consumed”) said received power consumption including a first page to be consumed (Wh/page), ¶0058, Figs. 13B – 13D, ¶0066, ¶0102, ¶0126; and store the results of the calculated power consumption in a table, ¶0122, ¶0127 - ¶0128, Fig. 14. This means that it’s calculating the amount of watts based on an operation state and device information to be consumed in a future for printing a first page).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the program of Matsumoto as taught by Murata since Murata suggested in ¶0037 - ¶0038 and ¶0080 that such modification of having a report with predicted/prognosticated consumption would inform/notify the user how much watts for a first page will be used in order to make it convenient for the user to use less consumption and cost.

With respect to claim 2, Matsumoto in view of Seto teaches the non-transitory machine readable medium of claim 1, wherein the instructions to calculate the power consumption for the printer comprise Fig. 3 shows the eco-report includes calculated (or average) power consumption (KWh/month) based on the number of printed sheet, ¶0064, ¶0067).

With respect to claim 3, Matsumoto in view of Seto teaches the non-transitory machine readable medium of claim 1, wherein the instructions to calculate the power consumption for the printer comprise instructions to calculate power consumed in the at least one power state by multiplying a wattage drawn in the at least one power state by the time spent in the at least one power state (Fig. 3 shows the eco-report includes calculated (or average) power consumption (KWh/month) based on the number of printed sheet, ¶0064, ¶0067).

With respect to claim 5, Matsumoto in view of Seto teaches the non-transitory machine readable medium of claim 1, wherein the at least one power state comprises at least one of the following: a ready state and a sleep state (e.g., at least in a power saving mode, ¶0004, ¶0063).

With respect to claim 7, Matsumoto in view of Seto teaches the non-transitory machine readable medium of claim 5, wherein Seto teaches a printer component is active in the first power state and inactive in the second power state (e.g., when the printer is a standby mode, sleep mode, During Print job, or during scan job, Fig. 13D). 

With respect to claim 8, Matsumoto in view of Seto teaches the non-transitory machine readable medium of claim 1, wherein the instructions to receive the usage report from the printer further comprise instructions to receive the usage report from a plurality of printers (e.g.,  including a plurality of printing apparatuses, Fig. 15); Seto also teach receiving information from apparatuses prior calculating (predicting or to be predicted) electric power consumption.

With respect to claim 9, Matsumoto in view of Seto teaches the non-transitory machine readable medium of claim 8, wherein the instructions to provide the report of historic power consumption further comprise instructions to provide the report of historic power consumption for the plurality of printers (e.g., since there are a plurality of printing apparatuses, an accumulated “recorded as history” power consumption report is given, Figs. 9 and 10A to 10C, ¶0078 - ¶0079, Fig. 13, ¶0082 - ¶0084).

With respect to claim 10, Matsumoto in view of Seto teaches the non-transitory machine readable medium of claim 1, wherein the instructions to provide the report of historic power consumption further comprise instructions to provide a report of projected power consumption based on the calculated power consumption for the printer (e.g., based on the calculated power consumption, provide the report, Fig. 3, ¶0048, ¶0063, ¶0067).

With respect to claim 11, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

With respect to claim 12, Matsumoto in view of Seto teaches the method of Claim 11, wherein the power consumption report is based on an amount of power consumed by each of the plurality of printers in each of a plurality of operating states (e.g., where data from printers are obtained (received) in order to calculate power consumption and further send any result (e.g., an accumulated power consumption means that all data are gathered (accumulated), ¶0078 - ¶0079 and Figs. 8, 10A, 15 & 16).

e.g., Seto teaches after calculating power consumption, records (updates) power consumption of the time as calculated, Figs. 13B – 13D, ¶0123, ¶0136). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the program of Matsumoto as taught by Seto since Seto suggested in and Figs. 13B – 13D that such modification of indication predicted value of amount of power consumption would allow the user anticipates by projecting if there is unnecessary power or not.

With respect to claim 14, Matsumoto in view of Seto teaches the method of claim 11, wherein calculating the aggregate power consumption comprises evaluating the time spent in each of the plurality of power states according to a configurable power usage figure for each of the plurality of power states (e.g., Seto teaches receiving information from the apparatuses, compute electric power consumption and send “a record” for each power state (mode), ¶0126, ¶0152).    

With respect to claim 15, it's rejected for the similar reasons as those described in connection with claims 1 or 11.

Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Seto and further in view of Aizawa (U.S PreGrant Publication No. 2008/0003033 A1, hereinafter ‘Aizawa’).


However, in the same field of endeavor of power consumption and printers, Aizawa teaches: wherein the wattage drawn in the at least one power state is configurable based on a model of the printer (Aizawa: e.g., based on a model of a printer, wattage can be used to compared even if the printer is under sleep mode, ¶0025, ¶0041 - ¶0042).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the program of Matsumoto in view of Seto as taught by Aizawa since Aizawa suggested in ¶0025 and ¶0041 - ¶0042 that such modification of using the model of the printer would allow the system categorize (or classify) the printer in order to allow the user to pick (or select) a similar printer at the time of comparing. 

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Kato (U.S PG Publication No. 2012/0053885 A1)1
Melendez et al. (U.S PG Publication No. 2014/0223325 A1)2
Tamada (U.S PG Publication No. 2011/0116128 A1)3

1This reference teaches a "device ID" column 2101 storing ID information that may identify each image forming apparatus. Setting data in each row relates to the image forming apparatus identified by the device ID. A "normal mode" column 2102 storing an amount of electric power that will be consumed when the image forming apparatus is operating in a normal mode. A "power saving mode" column 2103 storing an amount of electric power that will be consumed when the image forming apparatus is operating in a power saving mode. A "job processing in progress" column 2104 storing the basic amount of electric power that will be consumed when the image forming apparatus is executing job processing. The power consumption during the processing of a job is equal to a sum of a power consumption amount calculated based on the number of pages and a basic power consumption amount in the "job processing in progress" column 2104. The unit usable for the power consumption is, for example, [W] (watt).

2This reference teaches obtaining the consumption data from devices, said consumption data includes operational states (statuses) and model name; and display a result of multiple devices including power modes and power usage per page (Wh).
3This reference teaches acquiring machine conditions; calculate required quantities, transfer a result of the calculated required quantities, and display the result,  ¶0017, ¶0080, Fig. 5, ¶0081 - ¶082.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674